           Case 4:21-cv-00768 Document 9 Filed on 05/06/21 in TXSD Page 1 of 5




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
`
    TYLER THOMPSON,                               §
                                                  §
         Plaintiff,
                                                  §
                                                  §                        Case No. 4:21-cv-768
                                                  §
    v.
                                                  §
                                                  §
                                                  §
    TRUMP MAKE AMERICA GREAT AGAIN
                                                  §
    COMMITTEE, DONALD J. TRUMP FOR
                                                  §
    PRESIDENT, INC., SAVE AMERICA, AND
                                                  §
    THE REPUBLICAN NATIONAL
                                                  §
    COMMITTEE,
                                                  §
         Defendants.                              §

    DEFENDANTS TRUMP MAKE AMERICA GREAT AGAIN COMMITTEE, DONALD
      J. TRUMP FOR PRESIDENT, INC., SAVE AMERICA, AND THE REPUBLICAN
          NATIONAL COMMITTEE’S ANSWER TO PLAINTIFF’S COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

            Comes now, Defendants Trump Make America Great Again Committee, Donald J. Trump

for President, Inc., Save America, and the Republican National Committee (collectively

“Defendants”), and file this Answer to Plaintiff’s Complaint, and will show onto this Court as

follows:

                                         INTRODUCTION

1.          Defendants admit that Plaintiff’s Complaint is based on the Telephone Consumer

Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”). Defendants deny violating any provisions of

this statute or any other statute.

                                     JURISDICTION AND VENUE

2.          Defendants lack knowledge or information sufficient to admit or deny Paragraph 2;

therefore, Defendants deny the same.




DEFENDANT REPUBLICAN NATIONAL COMMITTEE’S ANSWER TO PLAINTIFF’S COMPLAINT –             Page 1
      Case 4:21-cv-00768 Document 9 Filed on 05/06/21 in TXSD Page 2 of 5




3.     Defendants admit it conducts business in the state of Texas. Defendants lack knowledge or

information sufficient to admit or deny the remainder of Paragraph 3; therefore, Defendants deny

the same.

4.     Defendants lack knowledge or information sufficient to admit or deny Paragraph 4;

therefore, Defendants deny the same.



                                           PARTIES

5.     Defendants lack knowledge or information sufficient to admit or deny Paragraph 5;

therefore, Defendants deny the same.

6.     Defendants admit Paragraph 6.

7.     Defendants admit Paragraph 7.

8.     Defendants admit Paragraph 8.

9.     Defendants admit that as corporations it can only act through agents or employees of the

company, but only to the extent that they act upon and within their scope of authority.

                                 FACTUAL ALLEGATIONS

10.    Defendants admit having a campaign marketing strategy with text messages. Defendants

deny using an automatic telephone dialing system.

11.    Defendants lack knowledge or information sufficient to admit or deny Paragraph 11;

therefore, Defendants deny the same.

12.    Defendants deny Paragraph 12.

13.    Defendants lack knowledge or information sufficient to admit or deny Paragraph 13;

therefore, Defendants deny the same.




DEFENDANT REPUBLICAN NATIONAL COMMITTEE’S ANSWER TO PLAINTIFF’S COMPLAINT –               Page 2
      Case 4:21-cv-00768 Document 9 Filed on 05/06/21 in TXSD Page 3 of 5




14.    Defendants lack knowledge or information sufficient to admit or deny Paragraph 14;

therefore, Defendants deny the same.

15.    Defedants deny Paragraph 15.

16.    Defendants admit Paragraph 16.

17.    Defendants deny Paragraph 17.




                                 COUNT I
              TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C § 227(B)

18.    Defendants incorporate the foregoing paragraphs as though fully set forth herein.

19.    Defendants generally admit Paragraph 19 but deny it is a complete and accurate statement

of the law.

20.    Defendants deny using an automatic telephone dialing system. Defendants lacks

knowledge or information sufficient to admit or deny the remainder of Paragraph 20, therefore

Defendants deny the same.

21.    Defendants admit Paragraph 21.

22.    Defendants deny Paragraph 22.

23.    Defendants lack knowledge or information sufficient to admit or deny Paragraph 23,

therefore Defendants deny the same.

24.    Defendants deny Paragraph 24.

25.    Defendants deny Paragraph 25.

26.    Defendants deny Paragraph 26.




DEFENDANT REPUBLICAN NATIONAL COMMITTEE’S ANSWER TO PLAINTIFF’S COMPLAINT –                Page 3
      Case 4:21-cv-00768 Document 9 Filed on 05/06/21 in TXSD Page 4 of 5




                                   COUNT II
                TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C § 227(C)

27.    Defendants incorporate the foregoing paragraphs as though fully set forth herein.

28.    Defendants deny Paragraph 28 as an incomplete and/or inaccurate statement of law.

29.    Defendants lack knowledge or information sufficient to admit or deny Paragraph 29,

therefore Defendants deny the same.

30.    Defendants deny Paragraph 30.

31.    Defendants deny Paragraph 31.

32.    Defendants deny Paragraph 32.

                                    PRAYER FOR RELIEF

33.    Defendants deny Plaintiff is entitled to any relief or damages.

                                         JURY DEMAND

34.    Defendants admit Plaintiff seeks a trial by jury in this matter.

                                  AFFIRMATIVE DEFENSES

37.    Plaintiff’s damages, if any were pre-existing damages not caused by Defendant.

38.    Plaintiff has failed to mitigate damages if any.

39.    Plaintiff proximately caused his own damages, if any

40.    Plaintiff’s damages, if any, were caused by a third party over which Defendant had no

control.

41.    Plaintiff has not suffered a concrete, injury-in-fact.

       WHEREFORE, PREMISES CONSIDERED, Defendant Donald J. Trump for President,

Inc. respectfully request this Court to dismiss Plaintiff’s claims in its entirety and to award

Defendant any relief, in law or equity, to which Defendant is justly entitled.




DEFENDANT REPUBLICAN NATIONAL COMMITTEE’S ANSWER TO PLAINTIFF’S COMPLAINT –                Page 4
      Case 4:21-cv-00768 Document 9 Filed on 05/06/21 in TXSD Page 5 of 5




Dated: May 6, 2021.                           Respectfully submitted,

                                              MALONE FROST MARTIN PLLC
                                              /s/ Xerxes Martin
                                              EUGENE XERXES MARTIN, IV
                                              State Bar No. 24078928
                                              Email: xmartin@mamlaw.com
                                              JACOB MICHAEL BACH
                                              State Bar No. 24100919
                                              Email: jbach@mamlaw.com
                                              MALONE FROST MARTIN PLLC
                                              Northpark Central, Suite 1850
                                              8750 North Central Expressway
                                              Dallas, Texas 75231
                                              TEL: (214) 346-2630
                                              FAX: (214) 346-2631
                                              COUNSEL FOR DEFENDANT
                                              REPUBLICAN NATIONAL COMMITTEE




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been forwarded

through the CM/ECF System on this May 6, 2021 to the following recipients:

Amy Ginsburg
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
P: (215)540-8888
F: (877) 788-2864
teamkimmel@creditlaw.com

Attorney for Plaintiff
                                              /s/ Xerxes Martin
                                              XERXES MARTIN




DEFENDANT REPUBLICAN NATIONAL COMMITTEE’S ANSWER TO PLAINTIFF’S COMPLAINT –                Page 5
